      Case 3:20-cv-00432-SDD-RLB               Document 1      07/08/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

ANIBAL YOC                                                     CASE NO. _____________

VERSUS

HENDRICK CONSTRUCTION, INC.


                                       COMPLAINT


       NOW INTO COURT, through undersigned counsel, comes plaintiff Anibal Yoc,

who respectfully submits this Complaint and alleges as follows:

                                         Jurisdiction

                                               1.

       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331.

                                              Venue

                                               2.

       Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(1) and (2) because

the plaintiff was employed by defendant in this district and all (or nearly all) of the overtime

hours worked by the plaintiff occurred within this district. Defendant Hendrick

Construction is domiciled in this district.

                                       The Defendant

                                               3.

       Made Defendant herein and liable unto Plaintiff is defendant Hendrick

Construction, Inc., a Louisiana corporation domiciled and having its principle office in

Baton Rouge, Louisiana.



                                               1
      Case 3:20-cv-00432-SDD-RLB            Document 1      07/08/20 Page 2 of 4




                                   Statement of Facts

                                            4.

        Defendant Hendrick Construction is a civil construction firm specializing in site

development, paving projects, and other civil construction services.

                                            5.

        The FLSA applies to Hendrick Construction’s employment of plaintiff Yoc.

                                            6.

        Defendant is the “employer” of plaintiff as that term is defined by the FLSA.

                                            7.

        Defendant Hendrick Construction hired plaintiff, directed his work, supervised

him, and paid him an hourly wage. At all times Hendrick Construction had the power to

hire and fire plaintiff.

                                            8.

         Defendant Hendrick Construction is an “enterprise” as that term is defined by the

FLSA, 29 U.S.C. § 203(r)(1), and is an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of the FLSA, 29 U.S.C. § 203(s)(1).

Specifically, defendant engages in construction projects (highway construction,

FAA/airport construction, etc.) that directly impact interstate commerce.

                                            9.

        Defendant has annual revenues that exceed $500,000.00.




                                            2
      Case 3:20-cv-00432-SDD-RLB            Document 1      07/08/20 Page 3 of 4




                                            10.

        Hendrick Construction employed plaintiff for approximately 5 years, from mid-

2015 through early June 2020. During that time, plaintiff consistently worked, on average,

47 to 55 hours per week. His rate of pay has been $17.00 per hour since 2017.

                                            11.

        As a construction worker, plaintiff was personally involved in interstate commerce,

commonly handling goods, tools, and equipment manufactured in interstate commerce as

part of his duties.

                                            12.

        Section 207(a)(2)(C) of the FLSA mandates that non-exempt employees are

entitled to overtime pay at a rate of no less than one and one-half times the employee’s

regular rate for all hours worked in excess of 40 hours per week.

                                            13.

        Despite the fact that the Plaintiff was a non-exempt employee under the Fair Labor

Standards Act, he was never paid an overtime rate of one and one-half times his regular

rate of pay for hours worked in excess of 40 hours per week. He was paid his regular

hourly rate regardless of the number of hours he worked each week.

                                            14.

        Under the Fair Labor Standards Act, plaintiff is entitled to payment of additional

wages at the rate of one and one-half times his regular rate of pay for all hours worked in

excess of forty hours per week throughout the duration of his employment.




                                             3
     Case 3:20-cv-00432-SDD-RLB             Document 1       07/08/20 Page 4 of 4




                                            15.

       The defendant knowingly and willfully violated the FLSA. Plaintiff is therefore

also entitled to recover from defendant an equal sum as liquidated damages, together with

reasonable attorney’s fees, legal interest, costs, as well as to such equitable relief as may

be appropriate to effectuate the purposes of the Fair Labor Standards Act.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Anibal Yoc prays for the following relief:

   1. An award of damages as provided by the FLSA, including liquidated damages to
      be paid by Defendant;

   2. Reasonable attorney’s fees, costs, and expenses of this action as provided by FLSA;
      and

   3. Any other relief that this Court deems just.

                                              Respectfully Submitted:

                                              ESTES DAVIS LAW, LLC


                                              /s/ Daniel B. Davis
                                              Randall E. Estes (La. Bar No. 22359)
                                              Daniel Davis (La. Bar No. 30141)(T.A.)
                                              850 North Boulevard
                                              Baton Rouge, LA 70802
                                              Telephone: (225) 336-3394
                                              Facsimile: (225) 384-5419
                                              Email: dan@estesdavislaw.com
                                              Attorneys for Plaintiff




                                             4
